Luke, J.
1. Where a new trial is sought on the ground that a member of the jury trying the case was related within the prohibited degree to the prevailing party, and, upon the hearing, affidavits are introduced tending to establish the sufficiency of that ground, and counter-affidavits are introduced to the effect that no such relationship existed, the judge passing upon the motion is the trior of the fact in controversy, and this court will not interfere with his decision thereon. Buchanan v. State, 118 Ga. 751 (9) (45 S. E. 607).
2. The excerpt from the charge complained of is not subject to any of the criticisms urged against it. The evidence was in sharp conflict, one part thereof tending to establish the truth of the plaintiff’s petition, the other to establish the truth of the defendant’s plea; and the verdict thereon, having the approval of the trial judge, can not be disturbed by this court.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.